Article I Stock Purchase Agreement

 

Dated as of May 28, 2014

 

By and Among

 

JEFFREY ALT,

 

MATTHEW CROSLIS,

 

TADASHI ISHIWAKI,

 

and

 

NC SOLAR, INC.

 



 

 

 

Stock Purchase Agreement

 

This stock purchase agreement (“Agreement”), dated as of April 28, 2014, is
entered into by and among NC SOLAR, INC. (“NC Solar” or the “Company”) and
JEFFREY ALT and MATTHEW CROSLIS (collectively referred to as the “Sellers”), and
TADASHA ISHIKAWA (the “Purchaser” and together with the Company and the Sellers,
the “Parties”).

 

W i t n e s s e t h:

 

Whereas, the Sellers are shareholders of the Company, a corporation organized
and existing under the laws of the State of Nevada, who owns and/or controls in
the aggregate 7,500,000 shares of common stock, par value $0.001 per share, of
the Company, which represents 84% of the issued and outstanding shares; and

 

Whereas, the Purchaser desires to acquire 7,500,000 shares of the Company’s
common stock.

 

Now, Therefore, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the Parties have
reached the following agreement with respect to the sale by the Sellers of such
shares to the Purchaser:

 

Section 1. Construction and Interpretation

 

1.1. Principles of Construction.

 

(a) All references to Articles, Sections, subsections and Appendixes are to
Articles, Sections, subsections and Appendixes in or to this Agreement unless
otherwise specified. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitations.”

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) This Agreement is the result of negotiations among and has been reviewed by
each Party’s counsel. Accordingly, this Agreement shall not be construed against
any Party merely because of such Party’s involvement in its preparation.

 

(d) Wherever in this Agreement the intent so requires, reference to the neuter,
masculine or feminine shall be deemed to include each of the other, and
reference to either the singular or the plural shall be deemed to include the
other.

 



2

 

 

Section 2. The Transaction

 

2.1. Purchase Price.

 

The Sellers hereby agree to sell to the Purchaser, and the Purchaser, in
reliance on the representations and warranties contained herein, and subject to
the terms and conditions of this Agreement, agrees to purchase from the Sellers
7,500,000 shares (the “Acquired Shares”) for a total purchase price of $50,000
(the “Purchase Price”), payable as provided in Section 2.2.

 

2.2. Closing.

 

(a)                The sale and delivery of the Acquired Shares to Purchaser,
and the consummation of the other respective obligations of the parties hereto
contemplated by this Agreement will take place at a closing (the “Closing”),
which will take place at a mutually acceptable location and date (the “Closing
Date”).

 

(b)               At the Closing:

 

                                                                
(i)                        The Sellers shall deliver to the Purchaser a
certificate (or certificates) for the Shares, along with a fully executed stock
power duly endorsed in form for transfer to the Purchaser.

 

(c)                The Purchaser shall pay to the Sellers the net Purchase Price
($50,000) for the Shares following the Closing Date.

 

 

(d)               At and at any time after the Closing, the Parties shall duly
execute, acknowledge and deliver all such further assignments, conveyances,
instruments and documents, and shall take such other action consistent with the
terms of this Agreement to carry out the transactions contemplated by this
Agreement.

 

(e)                All representations, covenants and warranties of the
Purchaser and Sellers contained in this Agreement shall be true and correct on
and as of the Closing Date with the same effect as though the same had been made
on and as of such date.

 

 

Section 3. Representations and Warranties

 

3.1. Representations and Warranties of the Sellers and the Company. The Sellers
and the Company hereby make the following representations and warranties to the
Purchaser:

 

3.1.1          The Company is a corporation duly organized and validly existing
under the laws of the State of Nevada and has all corporate power necessary to
engage in all transactions in which it has been involved, as well as any general
business transactions in the future that may be desired by its directors.

 

3.1.2          The Company is in good standing with the Secretary of State of
Nevada.

 

3.1.3          Except as disclosed on Schedule 3.1.3, prior to or at Closing,
all of the Company’s outstanding debts and obligations shall be paid off (at no
expense or liability to the Purchaser) and the Sellers shall provide evidence of
such payoff to the Purchaser’s reasonable satisfaction. Should the Purchaser
discover any obligation of the Company that was not paid prior to the Closing
Date, the Sellers shall indemnify the Purchaser for any and all such
liabilities, whether outstanding or contingent at the time of Closing.

 



3

 

 

3.1.4          The Company is not subject to any pending or threatened
litigation, claims or lawsuits from any party, and there are no pending or
threatened proceedings against the Company by any federal, state or local
government, or any department, board, agency or other body thereof.

 

3.1.5          Except as disclosed on Schedule 3.1.5, the Company is not a party
to any contract, lease or agreement which would subject it to any performance or
business obligations after the Closing.

 

3.1.6          Except as disclosed on Schedule 3.1.6, the Company does not own
any real estate or any interests in real estate.

 

3.1.7          The Company is not liable for any taxes, including income, real
or personal property taxes, to any governmental or state agencies whatsoever.
The Company has timely filed all income, real or personal property, sales, use,
employment or other governmental tax returns or reports required to be filed by
it with any federal, state or other governmental agency and all taxes required
to be paid by the Company in respect of such returns have been paid in full.
None of such returns are subject to examination by any such taxing authority and
the Company has not received notice of any intention to require the Company to
file any additional tax returns in any jurisdiction to which it may be subject.

 

3.1.8          The Company, to the actual knowledge of Sellers, is not in
violation of any provision of laws or regulations of federal, state or local
government authorities and agencies.

 

3.1.9          The Sellers is the lawful owner of record of the Acquired Shares,
and the Sellers presently has, and will have at the Closing Date, the power to
transfer and deliver the Acquired Shares to the Purchaser in accordance with the
terms of this Agreement. The delivery to the Purchaser of certificates
evidencing the transfer of the Acquired Shares pursuant to the provisions of
this Agreement will transfer to the Purchaser good and marketable title thereto,
free and clear of all liens, encumbrances, restrictions and claims of any kind.

 

3.1.10          There are no authorized shares of the Company other than
100,000,000 common shares, and there are 8,951,351 issued and outstanding shares
of the Company. Sellers at the Closing Date will have full and valid title to
the Acquired Shares, and there will be no existing impediment or encumbrance to
the sale and transfer of the Acquired Shares to the Purchaser; and on delivery
to the Purchaser of the Acquired Shares being sold hereby, all of such Shares
shall be free and clear of all liens, encumbrances, charges or assessments of
any kind; such Shares will be legally and validly issued and fully paid and
non-assessable shares of the Company’s common stock; and all such common stock
has been issued under duly authorized resolutions of the Board of Directors of
the Company.

 



4

 

 

3.1.11          All issuances of the Company of the Shares in past transactions
have been legally and validly effected, without violation of any preemptive
rights, if any existed, and all of such shares of common stock are fully paid
and non-assessable.

 

3.1.12          There are no outstanding subscriptions, options, warrants,
convertible securities or rights or commitments of any nature in regard to the
Company’s authorized but unissued common stock or any agreements restricting the
transfer of outstanding or authorized but unissued common stock. There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
shareholders.

 

3.1.13          There are no outstanding judgments, liens or any other security
interests filed against the Company or any of its properties.

 

3.1.14          The Company has no subsidiaries.

 

3.1.15          Except as disclosed on Schedule 3.1.15, the Company has no
employment contracts or agreements with any of its officers, directors, or with
any consultants; and the Company has no employees or other such parties.

 

3.1.16          The Company has no insurance or employee benefit plans
whatsoever.

 

3.1.17          The Company is not in default under any contract, or any other
document.

 

3.1.18          The Company has no outstanding powers of attorney and no
obligations concerning the performance of the Sellers concerning this Agreement.

 

3.1.19          The execution and delivery of this Agreement, and the subsequent
Closing, will not result in the breach by the Company or the Sellers of (i) any
agreement or other instrument to which they are or have been a party or (ii) the
Company’s Articles of Incorporation or Bylaws.

 

3.1.20          All financial and other information which the Company and/or the
Sellers furnished or will furnish to the Purchaser, including information with
regard to the Company and/or the Sellers contained in the SEC filings filed by
the Company since its inception (i) is true, accurate and complete as of its
date and in all material respects except to the extent such information is
superseded by information marked as such, (ii) does not omit any material fact
and is not misleading, and (iii) presents fairly the financial condition of the
organization as of the date and for the period covered thereby.

 

3.1.21          The Company has filed all periodic reports with the Securities
and Exchange Commission pursuant to the Securities Exchange Act of 1934, as
amended, including its Quarterly Report on Form 10-Q for the period ended
January 31, 2014, and all such reports were filed timely.

 

The representations and warranties herein by the Sellers and the Company shall
be true and correct in all material respects on and as of the Closing Date
hereof with the same force and effect as though said representations and
warranties had been made on and as of the Closing Date.

 



5

 

 

The representations and warranties made above shall survive the Closing Date and
shall expire for all purposes in the date numerically corresponding to the
Closing Date in the thirty sixth month after the Closing Date.

 

3.2. Covenants of the Sellers and the Company.

 

From the date of this Agreement and until the Closing Date, the Sellers and the
Company covenant the following:

 

3.2.1          The Sellers will furnish Purchaser with all corporate records and
documents, such as Articles of Incorporation and Bylaws, minute books, stock
books, or any other corporate document or record (including financial and bank
documents, books and records) requested by the Purchaser.

 

3.2.2          The Company will not enter into any contract or business
transaction, merger or business combination, make any material purchases or
acquisitions, or incur any further debts or obligations without the express
written consent of the Purchaser.

 

3.2.3          The Company will not amend or change its Articles of
Incorporation or Bylaws, or issue any further shares or create any other class
of shares in the Company without the express written consent of the Purchaser.

 

3.2.4          The Company will not issue any stock options, warrants or other
rights or interests in or to its shares without the express written consent of
the Purchaser.

 

3.2.5          The Sellers will not encumber or mortgage any right or interest
in her Shares being sold to the Purchaser hereunder, and also they will not
transfer any rights to such shares of the common stock to any third party
whatsoever.

 

3.2.6          The Company will not declare any dividend in cash or stock, or
any other benefit.

 

3.2.7          The Company will not institute any bonus, benefit, profit
sharing, stock option, pension retirement plan or similar arrangement.

 

3.2.8          At Closing, the Company and the Sellers will obtain and submit to
the Purchaser resignations of current officers and directors.

 

3.2.10 For three months after Closing, the Sellers agrees to cooperate with the
Purchaser and provide the Purchaser and the Company with any documentation and
assistance that they may reasonable require to file Exchange Act on behalf of
the Company.

 

3.3 Representations and Warranties of the Purchaser. The Purchaser hereby makes
the following representations and warranties to the Sellers:

 



6

 

 

3.3.1          The Purchaser has the requisite power and authority to enter into
and perform this Agreement and to purchase the shares being sold to it
hereunder. The execution, delivery and performance of this Agreement by such
Purchaser and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action, and no further
consent or authorization of such Purchaser is required. This Agreement has been
duly authorized, executed and delivered by such Purchaser and constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
such Purchaser enforceable against such Purchaser in accordance with the terms
thereof.

 

3.3.2          [reserved.]

 

3.3.3          On the Closing Date, such Purchaser will purchase the Acquired
Shares pursuant to the terms of this Agreement for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof.

 

3.3.4          The Purchaser understands and agrees that the Acquired Shares
have not been registered under the 1933 Act or any applicable state securities
laws, by reason of their issuance in a transaction that does not require
registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of the Purchaser contained herein), and that such
Acquired Shares must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. In any event, and subject to compliance with
applicable securities laws, the Purchaser may enter into lawful hedging
transactions in the course of hedging the position they assume and the Purchaser
may also enter into lawful short positions or other derivative transactions
relating to the Acquired Shares, or interests in the Acquired Shares, and
deliver the Acquired Shares, or interests in the Acquired Shares, to close out
their short or other positions or otherwise settle other transactions, or loan
or pledge the Acquired Shares, or interests in the Acquired Shares, to third
parties who in turn may dispose of these Acquired Shares.

 

3.3.5          The Acquired Shares shall bear the following or similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 



7

 

 

3.3.6          The offer to sell the Acquired Shares was directly communicated
to the Purchaser by the Company. At no time was the Purchaser presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.

 

3.3.7          Such Purchaser represents that the foregoing representations and
warranties are true and correct as of the date hereof and, unless such Purchaser
otherwise notifies the Company prior to the Closing Date shall be true and
correct as of the Closing Date.

 

3.3.8          The foregoing representations and warranties shall survive the
Closing Date and for a period of one year thereafter.

 

Section 4. Miscellaneous

 

4.1.          Expenses.

 

Each of the Parties shall bear his own expenses in connection with the
transactions contemplated by this Agreement.

 

4.2.          Governing Law.

 

The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of Nevada applicable to
agreements executed and to be wholly performed solely within such state.

 

 

4.3.          Resignation of Old and Appointment of New Board of Directors and
Officers.

 

The Company and the Sellers shall take such corporate action(s) required by the
Company’s Articles of Incorporation and/or Bylaws to (a) appoint the below named
persons to their respective positions, to be effective on the eleventh day
following the Closing Date, and (b) obtain and submit to the Purchaser, together
with all required corporate action(s) the resignation of the current board of
directors, and any and all corporate officers and check signers as of the
Closing Date.

 

 

 

Name Position Tadasha Ishikawa President, Chief Executive Officer, Secretary,
Treasurer, Director

 

4.4.          Disclosure.

 

The Sellers and the Company agree that they will not make any public comments,
statements, or communications with respect to, or otherwise disclose the
execution of this Agreement or the terms and conditions of the transactions
contemplated by this Agreement without the prior written consent of the
Purchaser, which consent shall not be unreasonably withheld.

 



8

 

 

4.5. Notices.

 

Any notice or other communication required or permitted under this Agreement
shall be sufficiently given if delivered in person or sent by facsimile or by
overnight registered mail, postage prepaid, addressed as follows:

 

If to Sellers, to:

 

Jeffrey Alt

Matthew Croslis

c/o NC Solar, Inc.

1107 Town Creek Road

Eden, NC 27288

 

If to the Company:

 

NC Solar, Inc.

1107 Town Creek Road

Eden, NC 27288

 

With a copy to (which shall not constitute notice):

 

SzafermanLakind Blumstein &Blader, PC

101 Grovers Mill Road, Second Floor

Lawrenceville, NJ 08648

Attn: Gregg E. Jaclin, Esq.

 

If to the Purchaser, to:

 

Tadasha Ishikawa

2-7-17 Omori Honcyo, Ota-ku

Tokyo, Japan

143-0011

  

Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.

 



9

 

 

4.6.          Parties in Interest.

 

This Agreement may not be transferred, assigned or pledged by any Party hereto,
other than by operation of law. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.

 

4.7.          Entire Agreement.

 

This Agreement and the other documents referred to herein contain the entire
understanding of the Parties hereto with respect to the subject matter contained
herein. This Agreement shall supersede all prior agreements and understandings
between the Parties with respect to the transactions contemplated herein.

 

4.8.          Amendments.

 

This Agreement may not be amended or modified orally, but only by an agreement
in writing signed by the Parties.

 

4.9.          Severability.

 

In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.

 

4.10.          Counterparts.

 

This Agreement may be executed in any number of counterparts, including
counterparts transmitted by telecopier, PDF or facsimile transmission, any one
of which shall constitute an original of this Agreement. When counterparts of
copies have been executed by all parties, they shall have the same effect as if
the signatures to each counterpart or copy were upon the same document and
copies of such documents shall be deemed valid as originals. The Parties agree
that all such signatures may be transferred to a single document upon the
request of any Party.

  

[-signature page follows-]

 

10

 

  


In Witness Whereof, each of the Parties hereto has caused its/his name to be
hereunto subscribed as of the day and year first above written.

 



  Company:       NC SOLAR, INC.           By: /s/Jeffrey
Alt                                                                Name: Jefrrey
Alt   Title: President, Chief Executive Officer, Treasurer       Sellers:      
    By: /s/Jeffrey
Alt                                                                Name: Jeffrey
Alt, Individually           By: /s/Matthew
Croslis                                                   Name: Matthew Croslis,
Individually       Purchaser:           By: /s/Tadasha
Ishikawa                                                 Name: Tadasha Ishikawa

 



11



 

